internal_revenue_service department of the treasury u i l no washington dc contact person telephone number i in reference to cc dom p si date dec plr-116844-98 legend company state trust husband wife p i e i o a i a l dear u l m t t this letter responds to a letter dated august and supplemental information requesting a ruling under sec_1362 of the internal_revenue_code on behalf of company the information submitted discloses that company was incorporated in state on a an s_corporation effective on b company subsequently elected to be company’s former shareholder husband who held all of company’s stock in his grantor_trust died on death his trust became irrevocable and no longer qualified as a grantor_trust on husband's immediately upon husband’s death trust was established under the provisions of his grantor_trust and was funded with the company stock formerly held by his trust is represented it plr-116844-98 that trust qualified as within the meaning of beneficiary death wife failed to make a qsst election under sec_1362 qsst sec_1361 with wife as its sole income however due to confusion following husband‘s a qualified_subchapter_s_trust on d during the preparation of husband’s federal estate_tax_return it was discovered that company’s s election had terminated on c election under sec_1361 accountant company and its attorney took steps to remedy this situation by submitting a request for relief under sec_1362 a result of wife’s failure to make an after a lengthy illness of its as sec_1361 b provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 is not an individual or an organization described in sec_1361 who sec_1361 a i provides in part that for sec_1361 which defines the term small_business purposes of corporation a_trust all of which is treated under subpart e of part i who is shareholder of subchapter_j of chapter a citizen or resident_of_the_united_states may be a as owned by an individual sec_1361 provides that in the case of a qsst with the trust shall be treated as respect to which the beneficiary makes an election under sec_1361 sec_1361 sec_678 the beneficiary of the trust shall be treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the qsst election is made a i and for purposes of a_trust described in sec_1361 d provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1362 a provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the lst taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation a taxable_year for which made determined without regard to subsection b requirements of b the secretary determines that the circumstances resulting in the sec_1361 or to obtain shareholder consents or was terminated under paragraph was not effective for the a failure to meet the by reason of sec_1362 or of plr-116844-98 b no later so that the corporation is a small_business to acquire the required shareholder consents the corporation and each person who was a shareholder of ineffectiveness or termination were inadvertent than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a corporation or and the corporation at any time during the period specified pursuant to treatment of the corporation as an corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1362 agrees to make the adjustments consistent with the applying the relevant law to the facts submitted and the representations made we rule that the termination of company’s subchapter_s_corporation election which resulted from the failure of trust to make a qsst election under sec_1361 described above was an inadvertent termination within the meaning of sec_1362 as pursuant to the provisions of sec_1362 company will be treated as continuing to be an s_corporation from a until the qsst election is filed and thereafter provided company’s election is not otherwise terminated under sec_1362 that period the trust will be treated as sec_1361 c assuming it qualifies as sec_1361 if company the trust or wife fail to treat the owner of trust company trust and wife as described above this ruling shall be null and void and wife must be treated for purposes of a qsst described in a_trust described in sec_678 as during except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing in particular we express no opinion regarding whether facts company otherwise qualifies as a valid s_corporation the trust qualifies as for the trust is valid a qsst under sec_1361 or the qsst election made a plr-116844-98 this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely yours jeff erickson assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
